                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
ANGEL SOSA,                                                      DOC #: _________________
                                                                 DATE FILED: __4/2/2020_______
                              Plaintiff,

               -against-
                                                                          20 Civ. 602 (AT)
THE UNITED STATES OF AMERICA, and UNITED
STATES DRUG ENFORCEMENT                                                       ORDER
ADMINISTRATION,

                        Defendants.
ANALISA TORRES, District Judge:

        To protect the public health, while promoting the “just, speedy, and inexpensive
determination of every action and proceeding,” Fed. R. Civ. P. 1, it is ORDERED pursuant to
Rules 30(b)(3) and 30(b)(4) of the Federal Rules of Civil Procedure that all depositions in this
action may be taken via telephone, videoconference, or other remote means. It is further
ORDERED pursuant to Rule 30(b)(5) that a deposition will be deemed to have taken place
“before an officer appointed or designated under Rule 28” if such officer attends the deposition
using the same remote means used to connect all other participants, so long as all participants
(including the officer) can clearly hear and be heard by all other participants.

       The parties are strongly encouraged to engage in discovery through remote means at
every available opportunity.

       SO ORDERED.

Dated: April 2, 2020
       New York, New York
